Citation Nr: 1823393	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO. 14-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his two children


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran, his spouse and two children testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. A transcript of the hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). In this case, the evidence of record shows that the Veteran has been receiving consistent private psychiatric care since approximately 2008 at Kaiser. However, the only private records associated with the file are from 2009 and 2017. As these records are clearly relevant to the appeal, the claim must be remanded so that the Veteran can be requested to either submit or authorize for release the outstanding private treatment records.

The duty to assist also includes obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in February 2011. In that opinion the examiner noted that there was no evidence of clinical anxiety during service. However, since that opinion the Veteran has submitted numerous lay statements from himself, family members, and a fellow service member indicating that he experienced anxiety in service. Further, he has endorsed additional in-service injuries to which he has attributed his current psychiatric disability, specifically an incident where he hit his head during a training accident. As such, the Board finds that an addendum opinion is required so that the lay statements and the alleged in-service head injury can be addressed.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release any outstanding private treatment records relevant to his claimed psychiatric disability, to include from Kaiser.

Appropriate efforts should be made to obtain all records so authorized for release. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the February 2011 VA examination, or another appropriate medical professional if the examiner is unavailable. If an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disability, to include major depressive disorder and generalized anxiety disorder, is related to his active service?

A detailed rationale for the opinion must be provided. Attention is invited to the statements from the Veteran and a fellow service member (upload date 01/24/2014) reporting that the Veteran hit is head in service during a vehicle accident. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




